JAMESON, District Judge
(concurring):
I concur in the decision to reverse and remand.
In addition to the question raised by Judge Sneed, I doubt whether the six *564petitioners were authorized to represent the other co-owners. As Judge Trask has noted in his opinion, however, the petition contained an allegation that the petitioners were authorized to act for all of the owners by an Owners’ Conference. While the Referee concluded that tenants in common may not file a petition on behalf of co-tenants, he did not expressly address the question of whether the Management Committee had been authorized to act for all the owners, simply noting the contention of the Insurance Commissioner that the Management Committee was not authorized to file the petition. I agree accordingly that this question should be determined on remand.